
	

113 S1405 IS: Medicare Ambulance Access Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1405
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Schumer (for
			 himself, Mr. Roberts,
			 Mr. Leahy, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an extension of certain ambulance add-on payments under the
		  Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Ambulance Access Act of
			 2013.
		2.Extension of
			 certain ambulance add-on payments
			(a)Ground
			 AmbulanceSection 1834(l)(13)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(13)(A)) is amended—
				(1)in the matter
			 preceding clause (i), by striking January 1, 2014 and inserting
			 January 1, 2019; and
				(2)in each of
			 clauses (i) and (ii), by striking January 1, 2014 and inserting
			 January 1, 2019 each place it appears.
				(b)Super Rural
			 AmbulanceSection
			 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is
			 amended in the first sentence by striking January 1, 2014 and
			 inserting January 1, 2019.
			
